Citation Nr: 0805445	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO. 05-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 

2. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

3. Entitlement to service connection for gout. 

4. Entitlement to service connection for tumor, right breast. 

5. Entitlement to service connection for an eye condition, 
secondary to service-connected diabetes mellitus. 

6. Entitlement to service connection for onychomycosis of the 
toenails. 

7. Entitlement to service connection for scars of the chest, 
the right lower stomach, and left thigh.

8. Entitlement to service connection for arthritis of the 
lower back and bilateral hips. 

9. Entitlement to service connection for peripheral 
neuropathy. 

10. Whether new and material evidence has been submitted to 
reopen the claim for service connection for fractured 
collarbone. 

11. Whether new and material evidence has been submitted to 
reopen the claim for service connection for chloracne. 

12. Whether new and material evidence has been submitted to 
reopen the claim for service connection for renal failure, 
secondary to a service-connected disability. 

13. Whether new and material evidence has been submitted to 
reopen the claim for service connection for Crohn's disease, 
secondary to a service-connected disability. 

14. Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disease 
with hypertension, secondary to a service-connected 
disability. 

15. Whether new and material evidence has been submitted to 
reopen the claim for service connection for pancreatitis, 
secondary to a service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
August 1968. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from February and November 2004 
rating decisions, which denied the issues on appeal. 

The issues of entitlement to an increased rating for diabetes 
mellitus, service connection for gout, tumor of the right 
breast, an eye condition secondary to diabetes mellitus, 
onychomycosis of the toenails, scars of the right lower 
stomach, chest, and left thigh, arthritis of the lower back 
and bilateral hips, and peripheral neuropathy, and whether 
new and material evidence has been submitted to reopen the 
claims for chloracne, and a fractured collarbone, and renal 
failure, Crohn's disease, heart disease with hypertension, 
and pancreatitis, secondary to a service connected disability 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD more nearly approximates total 
occupational and social impairment, due to such symptoms as: 
persistent delusions or hallucination; gross inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and memory loss. 


CONCLUSION OF LAW

The criteria for a total rating for PTSD have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of increased rating for PTSD. 

Service connection was established for PTSD by rating 
decision of March 2002. A 70 percent evaluation was assigned, 
effective from December 2000. This evaluation has been in 
effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 
Each disability must be considered from the point of view of 
the veteran working or seeking work. When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant. 38 U.S.C.A. § 5107 (West 2002). Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling. 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

By rating decision of March 2002, service connection was 
granted for PTSD and awarded a 70 percent rating, effective 
December 2000. The 70 percent rating was not considered 
permanent and he was scheduled for a future review 
examination in October 2004. From that time, he has 
participated in VA anger management sessions, treatment at 
the VA Vet Center, and group and individual treatment at the 
VA. Outpatient treatment records from October 2002 to 
September 2003, and VA compensation and pension examination 
of October 2004, show that his PTSD symptoms are most 
consistent with a total rating during the appeal period.

VA outpatient treatment record of October 2002 showed that 
the veteran was prescribed three different medications for 
his PTSD and still continued to hear voices of his friends 
and Vietnamese soldiers calling him to help them. He reported 
that he continued to feel down and lonely, slept only 4 to 5 
hours per night, and felt tired, hopeless, and worthless. He 
indicated that his appetite was "OK." He denied thoughts or 
plans to hurt himself or others. Mental status examination 
revealed the veteran was casually dressed and engaged good 
eye contact. His speech was slow and the tome was goal 
directed. His mood was depressed and his affect constricted. 
He denied suicidal or homicidal hallucinations, but he had 
paranoid features. His insight and judgment were fair. The 
pertinent diagnosis was PTSD. His global assessment of 
functioning was 55. His medication was increased. 

In February 2003, the veteran was seen on an outpatient basis 
by VA. He reported nightmares and auditory hallucinations. He 
feared someone was trying to hurt him. He was having 
intrusive thoughts about the war. He was having problems with 
his siblings and also with his wife. Mental status 
examination showed him to have good eye contact and slow 
speech. His rate and tone were goal directed, his mood was 
depressed, and his affect constricted. He denied suicidal and 
homicidal ideations, but reported auditory hallucinations. 
The diagnosis was PTSD. His GAF was 45. His medication was 
increased for his insomnia and he was to continue to attend 
treatment for his PTSD at the Vet Center and to be seen by VA 
in supportive therapy. 

In May 2003, the veteran was seen by VA complaining of 
feelings of hopelessness and helplessness. He reported that 
he went to church and had panic attacks, and was only able to 
stay in church 15 minutes. He had shortness of breath, cold 
sweats, and palpitations. He continued to have problems with 
his sleep and was having more intrusive thoughts of the war. 
Mental status examination showed him to have good eye contact 
and slow speech. His rate and tone were goal directed, his 
mood was depressed, and his affect constricted. He denied 
suicidal and homicidal ideations, but reported auditory 
hallucinations. The diagnosis was PTSD. His GAF was 55. 

In September 2003, the veteran was again seen on an 
outpatient basis by VA. He was upset at the hospital police 
who searched and surrounded him for a gun having mistaken him 
for someone else. He was having severe problems with his PTSD 
symptoms and was unable to sleep. He had more intrusive 
thoughts regarding the war, nightmares, and guilt feelings. 
He remained isolated and unable to be in crowded places. 
Mental status examination revealed the veteran was anxious 
and fidgety, peeling his nails and tapping his feet. His rate 
and tone were goal directed, his mood was depressed, and his 
affect constricted. He denied suicidal and homicidal 
ideations, but reported auditory hallucinations. His insight 
and judgment were fair. The diagnosis was PTSD.

The veteran underwent a VA psychiatric evaluation in 
October 2004. He related that he was diagnosed with PTSD in 
2000 and was seen every two to three months for his PTSD at 
the VA Medical Center and every other week at the Vet Center 
for individual and group therapy for his PTSD. He reported 
nightly nightmares and intrusive thoughts. He reportedly 
walked around the house with a gun, scaring his wife. He 
reportedly was isolated from his relatives and felt 
disconnected from others. He had panic attacks in a crowd. He 
was irritable and angered easily. He startled easily and had 
problems falling asleep, even with sleep medication. His 
wife, who was in attendance at the examination, reported that 
his symptoms had worsened over the last one to two months. It 
was noted that he was divorced from his first wife 20 years 
prior and had two adult children. He was remarried and was 
currently married to his second wife. They argued and his 
wife reported that he often got angry and threatening. He 
used to hit her but had not done so in the previous five 
years. She stated that she stayed with him because he was 
"sick." He had no contact with his children. He related he 
had no social relationships. He stated that he got into 
arguments with his family very often and argued with anyone 
who did not agree with him. He reported arguments with his 
neighbors and denied violence, although he had a history of 
hitting his current wife and of shooting his ex-brother-in-
law in the 1990's. He was known to keep a loaded gun in his 
home. The veteran was unemployed and stated that it was 
because he could not get along with others due to the 
severity of his PTSD symptoms. His wife indicated that she 
had to assist him with bathing and preparing his food. He 
refused to socialize and had panic attacks when attending 
church. Mental status examination showed he did not have 
impairment of thought process or communication. He did have 
delusions and hallucinations. He did not have appropriate 
behavior in the session as he was very sedated. He had no 
suicidal ideation but reported thoughts of harming others 
when he was in a fight. In April 2004, he had thoughts of 
"bashing" his neighbor's head when they were in an 
argument. He was able to maintain personal hygiene and basic 
activities of daily living with the help of his wife, as he 
became disoriented because of the medications he takes. He 
reported difficulty with short term memory, and had panic 
attacks about once per week. He had depression and an angry 
mood that limited his ability to function. He had problems 
with impaired impulse control as he has lashed out physically 
and verbally with others. His neighbors no longer talked to 
him and he was unable to work as a result of this problem. He 
had great difficulty sleeping, irritability, and exaggerated 
startle response. It was indicated that his PTSD impaired his 
functioning in all areas. The examiner commented that the 
veteran's multiple medical problems likely affected his 
quality of life and psychosocial functioning to some extent, 
but these problems were so entwined with the veteran's PTSD 
that it was not possible to quantify their independent 
effects. PTSD was said to exacerbate his physical symptoms. 
The prognosis for improvement for the veteran's psychiatric 
condition was poor. His GAF was 40. 

On the record during this appeals period, the evidence shows 
symptoms of total occupational and social impairment to such 
symptoms as intermittent inability to perform activities of 
daily living, persistent delusions and hallucinations, danger 
of hurting others, and short term memory loss. The veteran's 
symptomatology shows that he is totally disabled by his PTSD 
during this period. 

The veteran was isolated from others, had an inability to get 
along with his family or neighbors, was threatening on 
occasion, had a violent history of hitting his wife and 
shooting his brother-in-law, had been in anger management 
therapy, and had no social contact with his adult children. 
He attended biweekly sessions at the Vet Center for 
individual and group therapy, and had ongoing treatment by VA 
to include prescribed psychotropic medication. Although his 
medication has been increased, he continued to have auditory 
hallucinations and sleep disturbance. His insight and 
judgment were noted to be fair. He had weekly panic attacks, 
and the most recent examiner related that although he had 
multiple medical problems, his PTSD was so entwined with his 
medical conditions that it was not possible to quantify their 
independent effects. His PTSD was found to exacerbate his 
physical symptoms. Based on the foregoing, the veteran's PTSD 
symptoms revealed that they caused total occupational and 
social impairment. 

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers. A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job. A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work. 
See 38 C.F.R. § 4.130. 

The veteran's GAF scores ranged from 40 to 55, indicating 
serious symptoms to impairment in reality testing. The 
medical evidence during that period was reflective of 
symptoms showing constricted affect, panic attacks, no 
friends or family contacts, a danger to others, memory loss, 
and an inability to work. Given the foregoing, the Board must 
find that the veteran's disorder meets the criteria for the 
next higher rating of 100 percent. .

In sum, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the evidence favors a total 
rating for the veteran's PTSD. 

ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 


REMAND

Additional development is needed in this case. 

Initially, the veteran claims service connection for 
peripheral neuropathy, gout, tumor of the right breast, an 
eye condition, secondary to diabetes mellitus, onychomycosis 
of the toe nails, scars of the chest, left thigh, and right 
lower stomach and arthritis, lower back and bilateral hips. 
The veteran has not received a VCAA letter indicating, in 
pertinent part, what evidence is necessary for the veteran to 
show in order to prove service connection for these 
disorders. The veteran should receive proper notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159. 

Additionally, the veteran claims that new and material 
evidence has been submitted to reopen the claims for service 
connection for chloracne and a fractured collarbone, and 
renal failure, Crohn's disease, heart disease with 
hypertension, and pancreatitis, secondary to diabetes 
mellitus. 

In Kent. v. Nicholson, 20 Vet. App. 1 (2006) the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen. The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought. In addition, the Court held that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement, 
the VCAA requires, in the context of a claim to reopen, the 
bases for the denial in the prior decision and the necessity 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Moreover, it is the 
Board's jurisdictional responsibility to consider whether a 
claim should be reopened, no matter what the RO has 
determined. Wakeford v. Brown, 8 Vet. App. 237 (1995). In 
this case, the RO has not given the veteran notice of 
evidence and information that is necessary to establish 
entitlement to the underlying claims. This must be done, 
prior to the final adjudication of the claims. It is also 
important to note that the VA examiner in October 2004, 
raised the issue of service connection on a secondary basis 
as to all of the veteran's physical disorders, and this 
should be addressed also. See 38 C.F.R. § 3.310(b). 

Finally, the veteran claim that his diabetes mellitus is more 
severe than the current evaluation reflects. For an increased 
rating claim, section 5103(a) requires, at a minimum, that 
the Secretary notify the veteran, that to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect of that worsening on the 
veteran's employment and daily life. Vasquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008). The veteran 
also must be notified that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which the disability compensation is being sought, their 
severity, and duration and their impact upon employment and 
daily life. Notice must also provide examples of the type of 
medical and lay evidence that the veteran may submit that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores, slip op. 5-6. He was not informed of what was 
necessary to substantiate an increased rating claim nor was 
he notified of the types of evidence to provide that would 
show the severity, duration, and impact of the disability 
upon his employment and daily life. This should be done prior 
to adjudication of the veteran's increased rating claim for 
diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) pertaining to 
the claims of service connection for 
peripheral neuropathy, gout, tumor of the 
right breast, eye condition, secondary to 
diabetes mellitus, onychomycosis of the 
toenails, scars of the chest left thigh, 
and right lower stomach and arthritis, 
lower back and bilateral hips; also as to 
whether new and material evidence has 
been received to reopen the claims of 
service connection for chloracne and a 
fractured collarbone, and renal failure, 
Crohn's disease, heart disease with 
hypertension, and pancreatitis, secondary 
to diabetes mellitus; and an increased 
rating claim for diabetes mellitus. The 
notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claims. The notice letter should inform 
the veteran about the information and 
evidence that VA will seek to provide; 
the information and evidence the veteran 
is expected to provide; and the notice 
letter should request or tell the veteran 
to provide any evidence in the veteran's 
possession that pertains to the claims. 
The corrective notice letter must also 
describe the elements necessary to 
establish service connection, must 
explain the definition of new and 
material evidence, and must describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials in the claims for new 
and material evidence. It should also 
include for the increased rating claim, 
the types of evidence to provide that 
would show the severity, duration, and 
impact of the disability upon his 
employment and daily life. 

2. Upon completion of the requested 
development above, the RO should 
readjudicate the claims for service 
connection, for finality, and for 
increased rating on appeal. If any of the 
decisions are adverse to the veteran, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include service 
connection on a direct and secondary 
basis, to include aggravation, see 
38 C.F.R. § 3.310(b), and he should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


